This error proceeding involves the sole question whether certain findings of facts made by the Court of Appeals of Hamilton county in this case, which was then being heard as an appeal case, were supported by any evidence. This court finding evidence to support each of the findings of fact in the journal entry of the Court of Appeals, the judgment of the Court of Appeals is hereby affirmed.
Judgment affirmed.
MARSHALL, C.J. JONES, MATTHIAS, DAY, ALLEN and ROBINSON, JJ., concur.
KINKADE, J., not participating. *Page 732